Filed 9/13/21 P. v. Aguilera CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                      B308311

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA352700)
           v.

 EDUARDO AGUILERA,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.

     Jonathan E. Demson, under appointment by Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Heidi Salerno, Deputy
Attorneys General, for Plaintiff and Respondent.

                              __________________________
       Eduardo Aguilera appeals from the trial court’s order
denying his petition for resentencing under Penal Code section
1170.95 for his prior convictions of attempted murder and
voluntary manslaughter.1 He contends the trial court erred in
concluding section 1170.95 does not apply to his attempted
murder and voluntary manslaughter convictions. He also argues
the court’s denial of his petition violated his rights to equal
protection and due process under the federal and California
constitutions. We affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       In 2009, appellant was charged with murder and other
crimes based on a drive-by shooting. Appellant later pled no
contest to attempted murder (§§ 187, subd. (a), 664) and
voluntary manslaughter (§ 192, subd. (a)), and admitted to gang
(§ 186.22, subd. (b)) and principal gun use allegations
(§ 12022.53, subd. (c)). The trial court sentenced him to 20 years
in state prison.
       In 2019, appellant petitioned for resentencing under section
1170.95. The petition stated appellant “pled guilty or no contest
to 1st or 2nd degree murder in lieu of going to trial . . . .” The court
appointed counsel for appellant. The People filed an “opposition
to prima facie finding of eligibility for resentencing,” and pointed
out that contrary to the petition, defendant pled guilty to
attempted murder and voluntary manslaughter. Appellant’s
counsel filed a reply. The trial court denied the petition on the
ground that “section 1170.95 does not apply to either the offense
of attempted murder or the offense of manslaughter, and
[appellant] is therefore ineligible for relief.”


1     All further statutory references are to the Penal Code.


                                   2
       Appellant timely appealed.
                           DISCUSSION
1.     Section 1170.95 does not apply to convictions of
       attempted murder
       In support of his argument that section 1170.95 applies to
attempted murder convictions, appellant cites to People v.
Medrano (2019) 42 Cal.App.5th 1001, review granted March 11,
2020, S259948 (Medrano), People v. Larios (2019) 42 Cal.App.5th
956, review granted February 26, 2020, S259983 (Larios), and
People v. Sanchez (2020) 46 Cal.App.5th 637, review granted
June 10, 2020, S261768 (Sanchez). While these cases all
conclude that Senate Bill No. 1437 applies to attempted murder
on direct appeal, Medrano and Larios also held that defendants
convicted of attempted murder are not eligible for resentencing
under section 1170.95. (Medrano, at pp. 1015–1016; Larios, at
pp. 968–970.) The court in Sanchez did not address the issue. By
contrast, no appellate court has held that section 1170.95 applies
to defendants convicted of attempted murder.
       According to the plain language of section 1170.95, the
statute applies to “[a] person convicted of felony murder or
murder under a natural and probable consequences theory”
(§ 1170.95, subd. (a)), and not to petitioners seeking relief from a
final conviction of attempted murder. (See People v. Harris
(2021) 60 Cal.App.5th 557, 566, review granted Apr. 21, 2021,
S267529 (Harris).) That limitation does not contravene
constitutional equal protection guarantees. (See People v. Love
(2020) 55 Cal.App.5th 273, 287, review granted Dec. 16, 2020,
S265445; People v. Munoz (2019) 39 Cal.App.5th 738, 760, review
granted Nov. 26, 2019, S258234; People v. Lopez (2019)




                                 3
38 Cal.App.5th 1087, 1107–1112, review granted Nov. 13, 2019,
S258175.)
2.     Section 1170.95 does not apply to convictions of
       voluntary manslaughter
       The trial court’s conclusion that section 1170.95 does not
apply to convictions of manslaughter has been endorsed by
several recent Court of Appeal decisions. (Harris, supra,
60 Cal.App.5th at pp. 565–569; People v. Paige (2020)
51 Cal.App.5th 194, 200–204 (Paige); People v. Sanchez (2020)
48 Cal.App.5th 914, 917–920 (Sanchez); People v. Turner (2020)
45 Cal.App.5th 428, 434–438 (Turner); People v. Flores (2020)
44 Cal.App.5th 985, 992–997 (Flores); People v. Cervantes (2020)
44 Cal.App.5th 884, 887 (Cervantes).) We agree with our sister
courts that “the language of the statute unequivocally applies to
murder convictions. There is no reference in the statute to the
crime of voluntary manslaughter. To be eligible to file a petition
under section 1170.95, a defendant must have a first or second
degree murder conviction. The plain language of the statute is
explicit; its scope is limited to murder convictions. [Citation.] [¶]
. . . The plain reading of the statute is consistent with the
legislative goal of Senate Bill No. 1437 (2017–2018 Reg. Sess.).
That bill was enacted to correct the unfairness of the felony
murder rule so that murder convictions could be vacated by filing
section 1170.95 petitions. [Citations.] The felony murder rule,
however, is not applicable to the crime of voluntary
manslaughter.” (Cervantes, supra, at p. 887.)
       Appellant counters that he was initially charged with
murder but pled guilty to manslaughter. He argues eligibility for
resentencing under subdivision (a)(2) of the statute because he
accepted “a plea offer in lieu of a trial at which he could be



                                  4
convicted for first degree or second degree murder.”2 We agree
with the Flores, Turner, Paige, Sanchez and Harris courts, all of
which correctly rejected this argument. A manslaughter plea,
even one entered when a defendant was originally charged with
murder, does not fall within section 1170.95.
3.    The exclusion of manslaughter from section 1170.95
      eligibility does not violate equal protection or due
      process
      Appellant argues that denying section 1170.95 relief to
those convicted of voluntary manslaughter violates his federal
and state constitutional rights to equal protection and due
process. We disagree.
      The Legislature’s decision not to provide relief for
defendants convicted of manslaughter does not offend equal
protection principles. “[V]oluntary manslaughter, [is] a different
crime from murder, [and] carries a different punishment.
Normally ‘offenders who commit different crimes are not
similarly situated’ for equal protection purposes. [Citation.]
‘[O]nly those persons who are similarly situated are protected
from invidiously disparate treatment.’ [Citation.]” (Cervantes,
supra, 44 Cal.App.5th at p. 888; see also Harris, supra,
60 Cal.App.5th at pp. 569–571; Paige, supra, 51 Cal.App.5th at
pp. 205–206; Sanchez, supra, 48 Cal.App.5th at pp. 920–921.)



2      Section 1170.95, subdivision (a)(2) provides: “The
petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which
the petitioner could be convicted for first degree or second degree
murder.”



                                  5
       Nor does such an exclusion violate the right to due process.
“ ‘[S]ubstantive due process requires a rational relationship
between the objectives of a legislative enactment and the
methods chosen to achieve those objectives.’ [Citation.] Here
there was such a relationship. The legislative goal was to
eliminate the sentencing disparity caused by the felony murder
rule. That goal was properly achieved by the section 1170.95
petition procedure to vacate those murder convictions.”
(Cervantes, supra, 44 Cal.App.5th at p. 889.)
4.     The trial court did not err in summarily denying the
       petition
       Here, the trial court properly denied relief because, having
pled no contest to manslaughter and attempted murder,
appellant is ineligible for resentencing as a matter of law. Where
a determination of eligibility does not require an inquiry into the
underlying facts of the offenses, a trial court does not err by
denying the petition without issuing an order to show cause. (Cf.
People v. Lewis (2021) 11 Cal.5th 952, 971.)
                              DISPOSITION
       The order denying appellant’s section 1170.95 petition for
resentencing is affirmed.




                                          RUBIN, P. J.
WE CONCUR:




                        BAKER J.                       KIM, J.



                                 6